Citation Nr: 0205035	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  98-13 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana




THE ISSUE

Entitlement to service connection for normocytic anemia with 
leukopenia and thrombocytopenia. 



ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from November 1987 to March 
1994, and from February 1995 to August 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 RO decision which denied the 
veteran's claim of service connection for normocytic anemia 
with leukopenia and thrombocytopenia.  In August 1999 and 
October 2000, the Board remanded the case to the RO for 
further development.  The case was returned to the Board in 
April 2002.


FINDING OF FACT

The veteran does not currently have a disability, disease, or 
injury due to normocytic anemia with leukopenia and 
thrombocytopenia. 


CONCLUSION OF LAW

Normocytic anemia with leukopenia and thrombocytopenia was 
not incurred in or aggravated during service, nor may such 
conditions be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from November 1987 to March 
1994, and from February 1995 to August 1997.

A review of the service medical records on file from the 
veteran's first period of active duty reveals that when he 
was examined for enlistment purposes in May 1987, no 
pertinent abnormalities were noted.  In November 1987, he 
underwent blood testing and it was specifically noted that 
his hemoglobin was normal. 

In September 1989, the veteran underwent blood testing and 
his red blood cell and hematocrit counts were low.  A medical 
record dated in October 1989 shows that the veteran had 
undergone laboratory testing and had elevated borderline 
values which were consistent with hemolysis of the blood in 
an individual who had no other abnormalities.  

In July 1992, blood testing revealed a low hemoglobin count 
and was otherwise normal.  No diagnoses were made.  In August 
1992, the veteran presented to review his laboratory results.  
It was noted that he had undergone lipid testing and a 
complete blood count, among other tests, all of which were 
normal.  

On separation examination in November 1993, it was noted that 
the veteran's white blood cell count was low; and the other 
listed blood counts were within normal limits. 

In March 1994, the veteran underwent a separation examination 
and no pertinent abnormalities were indicated. 

In a July 1997 report of medical assessment, the veteran 
indicated that he had lost approximately 35 to 30 pounds over 
a six month period. 

On separation examination in August 1997, no pertinent 
abnormalities were indicated. 

During a March 1998 VA examination, the veteran complained of 
a significant weight loss of 30 pounds between December 1997 
and February 1998.  

A March 1998 VA general medical examination shows that the 
veteran complained of headaches and of weight loss even 
though he had been eating more.  It was noted that the 
veteran had a medical history of the following: a white blood 
cell count of 4.45 in 1993; and a hematocrit count of 41.6 
and a normal hemoglobin count in 1989.  At the March 1998 VA 
examination, laboratory testing was performed revealing his 
white blood cell count was 3,800; his hematocrit was 41.0; 
his mean corporal value was 92; and his platelet count was 
139,000.  The impressions included leukopenia, normocytic 
anemia, and thrombocytopenia.  It was advised that he undergo 
medical follow-up. 

On March 16 and March 18, 1998, laboratory testing was 
performed which revealed:  low white and red blood cell, 
platelet, hematocrit and hemoglobin counts; low mean 
corpuscular hemoglobin concentration; and a high mean 
platelet volume.  (It is noted that the same values were not 
yielded on the two days of testing.)

In August 1999, the Board remanded the veteran's claim to the 
RO for further development. 

In October 1999, the veteran underwent a VA hemic 
examination, during which he did not complain of any specific 
hematologic problems.  He denied having any abnormal 
bleeding, hemoptysis, hematemesis, or any easy bruising.  He 
did complain of constant fatigue, and it was noted he worked 
full-time as a delivery man.  On physical examination, he was 
healthy-looking and not in acute distress.  Laboratory 
testing revealed his hemoglobin was 14.5; hematocrit was 
43.6; white blood cell count was 4.5; platelets were 135,000; 
mean corporal value was 94.3; blood urea nitrogen was 13; and 
creatinine was .9.  The remaining values were noted as 
normal.  The impression was that at the time of the veteran's 
initial evaluation (in March 1998) his hemoglobin was 
slightly lower than currently.  It was noted that on current 
physical evaluation and laboratory testing, his hemoglobin, 
hematocrit and mean corporal values were within normal 
limits.  His white blood cell and platelet counts were deemed 
borderline-normal.  It was concluded that the veteran had a 
borderline low platelet count but the rest of his blood 
counts were normal.  It was pointed out that his platelet 
counts had varied in the past and were between 135,000 and 
139,000; and the lower limit of normal of platelet counts was 
noted as 140,000.  Given his medical history and physical 
examination, it was opined that the veteran's mild 
abnormalities required no further work-up.  It was concluded 
that the veteran's abnormalities were not related to any 
specific exposure.

In October 2000, the Board remanded the veteran's claim to 
the RO for further development. 

In November 2000, a VA examiner reviewed the entire claims 
file including the veteran's service medical records and the 
October 1999 VA examination.  The November 2000 VA examiner 
indicated that following a review of the entire record, he, 
too, was of the opinion that the veteran had no hematologic 
diseases.  It was concluded that the veteran's variants from 
normal were very slight and on various testing days the 
veteran's values were totally normal.  It was opined that an 
individual's vital perimeters including blood counts are 
known to vary over time and occasionally these variations 
fall out of the normal range.  It was concluded that the 
veteran's mild variation from normal was not evidence of 
significant disease. 

II.  Legal Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
The Act and implementing regulations eliminate the concept of 
a well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was properly 
notified of the outcome of the May 1998 rating decision and 
of the reasons and bases for the denial of his claim.  The 
Board concludes that the discussions in the rating decision, 
statement of the case (SOC) (issued in August 1998)), and 
supplemental statements of the case (SSOC) (issued in October 
1999, July 2000, January 2001, and March 2001) informed the 
veteran of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.  The SSOC of March 2001 specifically informed 
the veteran of the VCAA.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  The 
veteran's service and VA medical records have been obtained.  
He has not referenced any unobtained evidence that might aid 
his claim or that might be pertinent to the bases of the 
denial of his claim.  In August 1999 and October 2000, the 
Board remanded the veteran's claim for the purpose of 
developing his claim.  Pursuant to the Board's remand, the 
veteran underwent a VA hemic examination in July 1999, and 
the claims file was again reviewed by a VA hemic examiner in 
November 2000 in an effort to determine whether the veteran 
had the disability at issue, and it was determined he did 
not.  Since the answer to the aforementioned question is no 
and is entirely dispositive of the matter at hand, the Board 
finds that no further evidentiary development is needed.  It 
is acknowledged that some of the Board's remand directives 
remain uncompleted, however, this is irrelevant.  Again, 
there is evidence on file which serves to answer the 
dispositive question in this case and it is unlikely that 
further evidentiary development will serve to change the 
outcome in this case.  In sum, VA has done everything 
reasonably possible to assist the veteran, and the evidence 
on file is adequate to evaluate his claim of service 
connection for normocytic anemia with leukopenia and 
thrombocytopenia.  The SOC and SSOC informed the veteran of 
the evidence that was considered.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Furthermore, 
the RO informed the veteran of the implications of the VCAA.  
In this case, the RO informed the veteran of the VCAA. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection for primary anemia may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Finally, service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A review of the veteran's service medical records from both 
of his periods of active duty show that he was intermittently 
noted as having low white and red blood cell, and hematocrit 
counts.  In October 1989, it was noted that his borderline 
blood count values were consistent with hemolysis in an 
individual who had no other abnormalities.  Following blood 
testing in July 1992, it was specifically concluded that his 
blood counts were normal despite the fact that a low 
hemoglobin count was recorded.  Notably, he was not diagnosed 
as having normocytic anemia, leukopenia or thrombocytopenia 
during his periods of service. 

In March 1998, within one year of his service separation, the 
veteran underwent a VA examination, including blood testing, 
and he was diagnosed as having normocytic anemia with 
leukopenia and thrombocytopenia.  As the etiology of the 
aforementioned condition was unclear, the Board remanded the 
veteran's case in August 1999.  Pursuant to this remand, the 
veteran underwent a VA hemic examination in October 1999.  
During this examination, the veteran denied having any 
hematologic problems.  He specifically denied having any 
abnormal bleeding, hemoptysis, hematemesis, or any easy 
bruising.  Following laboratory testing, it was noted that 
his hematocrit, hemoglobin, and mean corporal values were all 
within normal limits.  His white blood cell and platelet 
counts were described as borderline normal.  Given the 
veteran's medical history and physical examination, it was 
concluded that the veteran had mild abnormalities which 
required no further work-up.  It was also noted that his 
abnormalities were not related to any specific exposure.

In October 2000, the Board reviewed the aforementioned VA 
examination report and found it deficient in determining 
whether the veteran had normocytic anemia with leukopenia and 
thrombocytopenia and, if so, whether such was related to 
service.  As such, the case was again remanded for further 
development.  Pursuant to this remand, the claims file was 
referred to a VA examiner who was asked to review the entire 
claims file (including the veteran's service medical records 
and the October 1999 VA examination) and answer specific 
questions.  In a November 2000 report, a VA hematologist 
concluded that the veteran did not have any hematologic 
diseases and it was concluded that the veteran's varying 
blood values over the years were totally normal. 

Pertinent law and regulations specifically limits entitlement 
to service connection to disability resulting from disease or 
injury which was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The Court has 
stated that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held that "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  

The Board acknowledges that there is evidence showing that 
the veteran had low blood counts during his periods of active 
duty.  Normocytic anemia with leukopenia and thrombocytopenia 
was first diagnosed in March 1998; at the time of the 
examination the etiology of the aforementioned condition was 
not stated and it was recommended that the veteran undergo a 
follow-up examination.  Indeed, the veteran subsequently 
underwent a VA hemic examination in October 1999, and in 
November 2000, another VA hematologist reviewed the record 
and made findings.  Neither the October 1999 nor the November 
2000 VA examination reports reveal a diagnosis of normocytic 
anemia with leukopenia and thrombocytopenia.  Notably, in 
November 2000, the VA examiner concluded that despite the 
fact that the veteran had intermittent low blood counts the 
fact remained that he had no hematologic diseases.  

It is noted that the findings contained in the October 1999 
and November 2000 VA examination reports are more probative 
than the March 1998 VA examination findings.  In this regard, 
both the October 1999 and November 2000 VA examinations were 
performed by hematologists for the specific purpose of 
determining the veteran's hematologic health.  Conversely, 
the March 1998 VA examination was a general medical 
examination which covered the veteran's overall health. 

In sum, because there is no evidence of a current and 
competent diagnosis of normocytic anemia with leukopenia and 
thrombocytopenia which is related to a disease or injury in 
service, the claim of service connection must be denied.  
Brammer, supra; Rabideau, supra. 

The veteran contends that he has experienced dizziness, near 
blackouts, weight loss, and had lost a lot of time from work 
as a result of having normocytic anemia with leukopenia and 
thrombocytopenia.  While the veteran is competent to testify 
as to symptomatology he has experienced, without medical 
expertise or training, he is not competent to offer a medical 
opinion as to diagnosis or causation.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992) (laypersons are not competent to 
render medical opinions).  As such, the veteran's opinion has 
little probative value.

The benefit-of-the-doubt rule provides that, where there is 
an approximate balance of positive and negative evidence 
regarding the merits of a material issue, the benefit of the 
doubt in resolving such an issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); see Ashley v. Brown, 6 Vet. 
App. 52 (1993).  The Board has carefully considered the rule, 
but is unable to find that the positive and negative evidence 
is, under the applicable law, in balance.  Instead, the great 
weight of evidence is against the veteran's service 
connection claim and, thus, the rule is inapplicable. 


ORDER

Entitlement to service connection for normocytic anemia with 
leukopenia and thrombocytopenia is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

